DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement submitted on March 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the January 14, 2021 submission, claims 1-15 were presented for consideration.  Claims 1-15 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ACTIVITY-BASED SETUP OF A REMOTE CONTROLLING DEVICE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1-3, 5-11 and 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Haughawout et al., US Patent Application Publication No. 2007/0052547 (published March 8, 2007, hereinafter HAUGHAWOUT).

As per claim 1, HAUGHAWOUT teaches of a controlling device, comprising:
a processing device (see fig. 3, element 300 and par. 20: processor located within the remote control);
a transmitting device (see fig. 3, element 304 and par. 20: transmitting circuitry located within the remote control);
a plurality of input elements (see fig. 2, and par. 19: remote control offer a multitude of input from the variety of keys located on the controller); and
a memory in which is stored a plurality of predetermined appliance to logical group of input elements mappings for a one of a plurality of controlling device operating modes and instructions executable by the processing device (see fig. 3, 7 and par. 19-20, 25, 39: memory for storing mapping of a plurality of components and instructions for performing activities associated with a  variety of operating modes (e.g., setup, home theater, AUX, etc.)  and programmable configurations),
 	wherein the instructions, when executed by the processing device, cause the controlling device to select, as a function of a type of appliance to be controlled in the one of the plurality of controlling device operating modes (see par. 36, 39 and 41: equipment configured to select a particular type of device (e.g., stereo), wherein the controller then programs the system such that all audio is transferred to the device (e.g., via theatre mode), as such, upon receipt of signal, targeted component perform activities indicative of the received command from the remote device), a one of the plurality of predetermined appliance to logical group of input elements mappings from the memory (see fig. 3 and par. 20: system uses RAM and ROM resources in alignment with a processor, to store device data (e.g., device codes, buttons, etc.) and programmable instructions to perform operations (e.g., modes, applications, etc.)), and use, as a function of the selected one of the plurality of predetermined appliance to logical group of input elements mappings, an appliance command data set that is appropriate for use in controlling functional operations of an appliance of the type of appliance when the controlling device is caused to be operated in the one of the plurality of controlling device operating modes (see fig. 8 and par. 39-40: during the key mapping operation, a particular system device may be mapped in a mode, to perform an assigned task (e.g., using keys on the remote to map audio output to a set receiver)).

As per claim 2, HAUGHAWOUT teaches of the controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, further cause the controlling device to be operated in the one of the plurality of controlling device operating modes in response to activation of a predetermined one of the plurality of input elements (see par. 19, 39 and 41: in theatre mode, the keys may be mapped such that the stereo outputs audio from [a determined] device (e.g., TV, VCR, etc.), whereby the activation of mapped keys control activity for determined equipment associated to the assigned keys and modes of operation).

As per claim 3, HAUGHAWOUT teaches of the controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, further cause the controlling device to be placed into a configuration state for receiving a data indicative of the type of appliance to be controlled in the one of the plurality of controlling device operating modes (see par. 39-41: in configuration mode, keys of the remote are mapped to system components, and programmed to align with determined operational modes (e.g., theatre mode, special setup mode, etc.).

As per claim 5, HAUGHAWOUT teaches of the  controlling device as recited in claim 1, wherein the plurality of input elements comprises a plurality of hard keys (see fig. 2 and par. 19: remote control device contain multiple hard keys as a means for inputting user preferences).

As per claim 6, HAUGHAWOUT teaches of the controlling device as recited in claim 1, wherein the instructions, when executed by the processing device, cause the controlling device to use a further appliance command data set that is appropriate for use in controlling functional operations of a further appliance of a predetermined type of appliance when the controlling device is caused to be operated in the one of the plurality of controlling device operating modes (see par. 39-41: the system is capable of setting a variety of operational modes (e.g., theater, special setup, etc.), wherein extended operational modes can be extended to a multitude of devices (e.g., in theatre mode, audio can be programmed to come from the TV, VCR or any other assigned media type or combination of media, with throughput resulting from the stereo)).

As per claim 7, HAUGHAWOUT teaches of the controlling device as recited in claim 1, wherein the plurality of predetermined appliance to logical group of input elements mappings is maintained in a table stored in the memory (see fig. 10 and par. 41: logical mapped grouping of codes and functions to designated devices are stored and made accessible via configuration tables and key matrices).

As per claim 8, HAUGHAWOUT teaches of the controlling device as recited in claim 1, wherein the plurality of predetermined appliance to logical group of input elements mappings includes plural mappings (see par. 40-41: mapping appliances to remote keys) wherein a one of a plurality of different appliance types is mapped to each one a first logical group of the plurality of input elements that is associated with volume control functions (see par. 19 and 40: mapping volume control functions to appliances), a second logical of the plurality of input elements that is associated with channel control functions (see par. 19 and 40: mapping volume channel functions to appliances), a third logical group of the plurality of input elements that is associated with media playback functions (see fig. 2 and 9; and par. 40: mapping playback functions to appliances), and a fourth logical group of the plurality of input elements that is associated with menu navigation functions (see fig. 2 and 7; and par. 27, 31: providing navigational keys supporting forward, backward, pause, etc. functions via the remote control to designated components of the system (e.g., CD, DVD, and other media playback devices).

As per claim 9, HAUGHAWOUT teaches of a non-transitory, computer-readable media having stored thereon instructions wherein the instructions, when executed by a controlling device (see par. 20: system programmed to control various components and operations), cause the controlling device to perform steps comprising:
selecting, as a function of a type of appliance to be controlled in a one of a plurality of controlling device operating modes, a one of a plurality of predetermined appliance to logical group of input elements mappings for the one of the plurality of controlling device operating modes (see par. 36, 39 and 41: equipment configured to select a particular type of device (e.g., stereo), wherein the controller then programs the system such that all audio is transferred to the device (e.g., via theatre mode), as such, upon receipt of signal, targeted component perform activities indicative of the received command from the remote device); and
using, as a function of the selected one of the plurality of predetermined appliance to logical group of input elements mappings (see fig. 3 and par. 20: system uses RAM and ROM resources in alignment with a processor, to store device data (e.g., device codes, buttons, etc.) and programmable instructions to perform operations (e.g., modes, applications, etc.)), an appliance command data set that is appropriate for use in controlling functional operations of an appliance of the type of appliance when the controlling device is caused to be operated in the one of the plurality of controlling device operating modes (see fig. 8 and par. 39-40: during the key mapping operation, a particular system device may be mapped in a mode, to perform an assigned task (e.g., using keys on the remote to map audio output to a set receiver)).

As per claim 10, HAUGHAWOUT teaches of the non-transitory, computer-readable media as recited in claim 9, wherein the instructions, when executed by the controlling device, further cause the controlling device to be operated in the one of the plurality of controlling device operating modes in response to activation of a predetermined one of a plurality of input elements of the controlling device (see par. 19, 39 and 41: in theatre mode, the keys may be mapped such that the stereo outputs audio from [a determined] device (e.g., TV, VCR, etc.), whereby the activation of mapped keys control activity for determined equipment associated to the assigned keys and modes of operation).

As per claim 11, HAUGHAWOUT teaches of the non-transitory, computer-readable media as recited in claim 9, wherein the instructions, when executed by the controlling device, further cause the controlling device to be placed into a configuration state for receiving a data indicative of the type of appliance to be controlled in the one of the plurality of controlling device operating modes (see par. 39-41: in configuration mode, keys of the remote are mapped to system components, and programmed to align with determined operational modes (e.g., theatre mode, special setup mode, etc.).

As per claim 13, HAUGHAWOUT teaches of the non-transitory, computer-readable media as recited in claim 9, wherein the instructions, when executed by the controlling device, cause the controlling device to use a further appliance command data set that is appropriate for use in controlling functional operations of a further appliance of a predetermined type of appliance when the controlling device is caused to be operated in the one of the plurality of controlling device operating modes (see par. 39-41: the system is capable of setting a variety of operational modes (e.g., theater, special setup, etc.), wherein extended operational modes can be extended to a multitude of devices (e.g., in theatre mode, audio can be programmed to come from the TV, VCR or any other assigned media type or combination of media, with throughput resulting from the stereo)).

As per claim 14, HAUGHAWOUT teaches of the non-transitory, computer-readable media as recited in claim 9, wherein the plurality of predetermined appliance to logical group of input elements mappings is maintained in a table stored in the memory (see fig. 10 and par. 41: logical mapped grouping of codes and functions to designated devices are stored and made accessible via configuration tables and key matrices).

As per claim 15, HAUGHAWOUT teaches of the non-transitory, computer-readable media as recited in claim 9, wherein the plurality of predetermined appliance to logical group of input elements mappings (see par. 40-41: mapping appliances to remote keys)  includes plural mappings wherein a one of a plurality of different appliance types is mapped to each one a first logical group of the plurality of input elements that is associated with volume control functions (see par. 19 and 40: mapping volume control functions to appliances), a second logical of the plurality of input elements that is associated with channel control functions (see par. 19 and 40: mapping volume channel functions to appliances), a third logical group of the plurality of input elements that is associated with media playback functions (see fig. 2 and 9; and par. 40: mapping playback functions to appliances), and a fourth logical group of the plurality of input elements that is associated with menu navigation functions (see fig. 2 and 7; and par. 27, 31: providing navigational keys supporting forward, backward, pause, etc. functions via the remote control to designated components of the system (e.g., CD, DVD, and other media playback devices).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAUGHAWOUT in view of Baker et al., US Patent No. 6,597,374 (patented July 22, 2003, hereinafter BAKER).

As per claim 4, HAUGHAWOUT teaches of a controlling device which uses a timer circuit to support operational functions (see fig. 3).  However, the reference fails to explicitly teach of a controlling device as recited in claim 3, wherein an activation of a predetermined one of the plurality of input elements for a predetermined period of time causes the instructions, when executed by the processing device, to place the controlling device into the configuration state.
	Like HAUGHAWOUT, BAKER is directed to a remote control device used to control functionality associated with a variety of controllable devices.  However, the art further teaches of a system which supports the [automatic] progression of configuration settings associated with determined waiting periods between active operations (see col. 9, lines 42-56 and col. 10, lines 16-28).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of BAKER's remote control device and method of providing waiting periods between activity, with HAUGHAWOUT's device and method of actively controlling remote devices via set modes of operation, to enable a smooth transition between programmable activities and modes, without freezing and/or obscuring operational control between devices and the remote controller.	

As per claim 12, HAUGHAWOUT teaches of a computer-readable media having stored thereon instructions wherein the instructions, when executed by a controlling device, cause the controlling device to employ the use of a timer circuit to support operational functions (see fig. 3).  However, the reference fails to explicitly teach of the non-transitory, computer-readable media as recited in claim 11, wherein an activation of a predetermined one of a plurality of input elements of the controlling device for a predetermined period of time causes the instructions, when executed by the controlling device, to place the controlling device into the configuration state.
	BAKER teaches of a remote control device which relies on computer-readable media having stored instructions wherein the instructions, when executed by a controlling device, controls functionality associated with a variety of controllable devices.  The reference further focuses on a computer implemented method which supports the [automatic] progression of configuration settings associated with determined waiting periods between active operations (see col. 9, lines 42-56 and col. 10, lines 16-28).
	It would have been obvious to one of ordinary skill in the art at the time of the invention, to employ the use of BAKER's remote control device which employs the use of a computer usable media for providing waiting periods between activity, with HAUGHAWOUT's computer implemented method of actively controlling remote devices via set modes of operation, to enable a smooth transition between programmable activities and modes, without freezing and/or obscuring operational control between devices and the remote controller.	

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen et al., US Patent No. 7,084,780, Geiger et al., US Patent No. 5,81,534 and Rakib, US Patent No. 8,151,306, focus on using remote controls to program and control various components of an audio/visual system, whereby the references are directed to varying aspects of control as they related to end-use devices.  The balance of the references cited in the attached PTO Form-892 focus on varying remote control devices, connection techniques and associated end-use functionality, as they relate to managing components within a designated system.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/K. B./
Examiner, Art Unit 2119
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119